Order filed September 1, 2022.




                                     In the

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00615-CV
                                  ____________

 RONALD ARNESS PERKINS AND CAROLYN LEBLANC GAUNTHER,
                         Appellants

                                       V.

   HOMEOWNERS OF AMERICA INSURANCE COMPANY, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                     Trial Court Cause No. 101209-CV

                                  ORDER

      The clerk’s record was filed December 2, 2021. Our review has determined
that a relevant item has been omitted from the clerk’s record. See TEX. R. APP. P.
34.5(c). The record does not contain the live pleadings of defendant Carolyn
LeBlanc Gauther.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before September 12, 2022, containing the live pleadings of defendant
Carolyn LeBlanc Gauther.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            2